383 U.S. 271 (1966)
CRAWFORD COUNTY BAR ASSOCIATION
v.
FAUBUS, GOVERNOR OF ARKANSAS, ET AL.
No. 941.
Supreme Court of United States.
Decided February 28, 1966.[*]
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF ARKANSAS.
Fines F. Batchelor, Jr., for appellant in No. 941. W. B. Brady for appellant in No. 942.
Bruce Bennett, Attorney General of Arkansas, Farrell E. Faubus, Assistant Attorney General, and Jack L. Lessenberry for appellees in both cases.
PER CURIAM.
The motion to affirm is granted and the judgment is affirmed.
MR. JUSTICE FORTAS took no part in the consideration or decision of these cases.
NOTES
[*]  Together with No. 942, Alexander v. Faubus, Governor of Arkansas, et al., also on appeal from the same court.